Title: To Thomas Jefferson from Thomas Lee Shippen, 12 July 1788
From: Shippen, Thomas Lee
To: Jefferson, Thomas


          
            Aix la Chapelle 12 July 88
          
          Will you have the goodness my dear Sir to excuse the very great trouble I am giving you? In the middle of an inland journey I find a long letter filled to my father, and fear that if I let it go on, it will become too large for the Post to carry. In this emergency I know no way in which to ensure for my letter a safe and speedy conveyance but by sending it to you, and that is the only excuse I can offer for giving you the trouble. Have the kindness to give my respects to the Marquis and Mr. Short & believe me Sir, with great sincerity your devoted servant,
          
            Thos. Lee Shippen
          
          
            [P. ]S. You will be surprized to find me still in this Country but the delights of Spa have been seducing for me to able to resist them.
          
        